Case: 16-60153      Document: 00514377074         Page: 1    Date Filed: 03/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                        March 7, 2018
                                      No. 16-60153
                                                                        Lyle W. Cayce
                                                                             Clerk
GLADIS NOHEMI SOLORZANO-DE MALDONADO; JENNIFER ARELY
MALDONADO-SOLORZANO,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent.


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                       BIA Nos. A206 763 543, A206 763 544


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Pro se petitioners Gladis Nohemi Solorzano-De Maldonado (“Solorzano-
De Maldonado”) and her minor daughter, Jennifer Arely Maldonado-
Solorzano (“Maldonado-Solorzano”), natives and citizens of El Salvador, seek
review of the decision of the Board of Immigration Appeals (the “BIA”)
affirming the decision of an Immigration Judge (“IJ”) denying their




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60153      Document: 00514377074        Page: 2    Date Filed: 03/07/2018


                                    No. 16-60153

applications for asylum and withholding of removal and ordering that they be
removed to El Salvador.
      The BIA concluded that the petitioners failed to establish that “single
women that live alone and are targeted by gangs for sexual abuse” constitute
a socially distinct group in Salvadoran society because the petitioners did not
“identify any specific evidence or testimony which indicates that Salvadoran
society perceives their specific particular social group . . . as a socially distinct
group.”   As a result, the BIA concluded, the petitioners did not establish
eligibility either for asylum or for withholding of removal.            The BIA also
concluded that respondents did not establish eligibility for protection under
the Convention Against Torture.
      We review the BIA’s legal conclusions de novo and its factual findings
regarding eligibility for asylum and withholding of removal for substantial
evidence. 1 Under the substantial evidence standard, “reversal is improper
unless the court decides ‘not only that the evidence supports a contrary
conclusion, but also that the evidence compels it.’” 2 We review the decision of
the IJ only to the extent that it influenced the BIA’s decision. 3
      On appeal, the petitioners argue that the BIA acted arbitrarily because:
(1) petitioners presented substantial evidence to support their claim that
society perceives their proposed particular social group to be distinct; and (2)
asylum was granted in other cases where women feared violence in their
home countries, contending that their situation mirrors that of the
petitioners in Matter of A-R-C-G-, in which the BIA found that “married



      1  Orellana-Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2012); Zhang v. Gonzales,
432 F.3d 339, 344 (5th Cir. 2005).
       2 Orellana-Monson, 685 F.3d at 518 (quoting Chen v. Gonzales, 470 F.3d 1131, 1134

(5th Cir. 2006)).
       3 Masih v. Mukasey, 536 F.3d 370, 373 (5th Cir. 2008).




                                           2
    Case: 16-60153     Document: 00514377074      Page: 3    Date Filed: 03/07/2018


                                  No. 16-60153

women in Guatemala who are unable to leave their relationship” can
constitute a cognizable particular social group. 4
      To qualify for asylum, an alien must show that she is a person who is
outside of her country and is unable or unwilling to return “because of
persecution or a well-founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or political opinion.” 5
An applicant for asylum “may qualify as a refugee either because he or she
has suffered past persecution or because he or she has a well-founded fear of
future persecution.” 6 To qualify for withholding of removal, an alien “must
demonstrate a clear probability of persecution upon return.” 7 An alien who
cannot demonstrate eligibility for asylum also cannot demonstrate eligibility
for withholding. 8
      A group is a particular social group within the meaning of the
Immigration and Nationality Act if:          (1) members of the group share a
common immutable characteristic; (2) the group is sufficiently particular; and
(3) the group is socially distinct. 9 In Matter of M-E-V-G-, the BIA clarified
that, to meet the “social distinction” requirement, “[t]he members of a
particular social group will generally understand their own affiliation with
the grouping, as will other people in the particular society.” 10 Additionally,
“the issue of social distinction will depend on the facts and evidence in each
individual case, including documented country conditions; law enforcement




      4 See 26 I. & N. Dec. 388, 388 (BIA 2014).
      5 8 U.S.C. § 1101(a)(42)(A).
      6 8 C.F.R. § 1208.13(b).
      7 Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004) (internal quotation marks

omitted).
      8 Orellana-Monson, 685 F.3d at 522.
      9 Hernandez-De La Cruz v. Lynch, 819 F.3d 784, 786–87 & n.1 (5th Cir. 2016).
      10 26 I & N Dec. 227, 238 (BIA 2014).




                                         3
    Case: 16-60153         Document: 00514377074           Page: 4   Date Filed: 03/07/2018


                                       No. 16-60153

statistics and expert witnesses, if                proffered; the respondent’s past
experiences; and other reliable and credible sources of information.” 11
      Though the record evidence does establish El Salvador as an extremely
dangerous country, the petitioners do not present any evidence that single
women living alone targeted by gangs for sexual abuse are perceived as
socially distinct by Salvadoran society.                   Below, petitioners submitted
documentary evidence, including the U.S. State Department’s Country
Report on Human Rights Practices for 2013 in El Salvador and a State
Department 2014 El Salvador Travel Warning, that violence, including
sexual violence, is widespread in El Salvador.                  Solorzano-De Maldonado
testified that she had been robbed by gang members on a public bus.
Petitioners also testified that they had heard of girls whose bodies had been
found after being abused and murdered by gang members and that a
classmate of Maldonado-Solorzano’s, whose step-father was an incarcerated
gang member, made oblique threats of violence against Maldonado-
Solorzano. In a separate incident, petitioners testified, gang members first
robbed them on the street and then attempted to abduct Maldonado-
Solorzano, though the gang members did not target a male child present after
his mother indicated they carried no money or valuables.                      In the days
following the abduction attempt, petitioners stayed with a friend who feared
for their safety; shortly thereafter, petitioners fled El Salvador.
      Though disturbing, petitioners’ testimony does not demonstrate that
Salvadorian society perceives single women targeted for sexual abuse by
gangs as a distinct group. The gang members were primarily motivated by
monetary gain when robbing Solorzano-De Maldonado on the bus; and she
was robbed again before the gang members attempted to abduct her


      11   See Matter of A-R-C-G-, 26 I. & N. at 394–95.


                                               4
     Case: 16-60153      Document: 00514377074        Page: 5     Date Filed: 03/07/2018


                                     No. 16-60153

daughter.     Though assuredly criminal, no evidence established the gang
members’ motive in their intent to abduct Maldonado-Solorzano. Moreover,
as petitioners testified, gang affiliates target all sections of society for robbery
and violence:       Maldonado-Solorzano’s uncle was murdered for defying
extortion demands from gang members, and another uncle, as well as her
father, fled El Salvador to avoid a similar fate. 12
      As mentioned, petitioners also put forward Matter of A-R-C-G-, which
found that, under certain circumstances, “married women in Guatemala who
are unable to leave their relationship” may be a particular social group, in
order to highlight their similarities to the petitioners there.             This case is
distinguishable. The BIA determines the viability of a particular social group
on a case-by-case basis, 13 and that a group of married Guatemalan women
may be a particular social group does not dictate the same result here,
though it may be persuasive. Unlike in Matter of A-R-C-G-, where evidence
showed that Guatemala had laws specifically to protect domestic abuse
victims and failed to enforce those laws, 14 there is no evidence in the record
that there are any particular laws intended to protect single women living
alone and targeted by gangs for sexual abuse, though it is noted that laws
against rape more generally are poorly enforced.              Nothing here, however,
shows that society at large, and not just the petitioners, considered
petitioners’ proposed particular social group to be a socially distinct group.
Accordingly, the evidence presented in this particular case does not compel a
contrary conclusion from that reached by the BIA. 15

      12  Cf. Orellana-Arias v. Sessions, 865 F.3d 476, 487–88 (7th Cir. 2017) (“But, as we
have noted, our immigration laws do not allow for grants for asylum for generalized
conditions of crime and poverty within a nation. . . . El Salvador has one of the highest
crime rates in the world.” (citations omitted)).
       13 See Matter of A-R-C-G-, 26 I. & N. at 394–95.
       14 See id.
       15 See Orellana-Monson, 685 F.3d at 518.




                                            5
    Case: 16-60153         Document: 00514377074         Page: 6    Date Filed: 03/07/2018


                                       No. 16-60153

      The petitioners have also raised new issues before this court that the IJ
was a biased, partisan adjudicator and that they should have been granted
asylum on humanitarian grounds. We do not consider issues raised for the
first time on appeal; these arguments are waived. 16
      For these reasons, the petition is DENIED.




      16   See Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 344 n.3 (5th Cir. 2007).


                                               6